           Case 1:18-cv-04609-KPF Document 177 Filed 09/08/20 Page 1 of 3


                                        599 Lexington Avenue
                                       New York, NY 10022-6069
                                           +1.212.848.4000

D: 212.848.4424                                                                  sfishbein@shearman.com
D: 212.848.4432                                                         christopher.lavigne@shearman.com

September 4, 2020


BY ECF AND EMAIL

The Honorable Katherine Polk Failla
United States District Judge
40 Foley Square
                                                                 MEMO ENDORSED
New York, New York 10007

         Re: Rovier Carrington v. Brian Graden, et al., No. 18-cv-04609 (KPF)

Dear Judge Failla:

       We write, pursuant to Rule 9(C) of Your Honor’s Individual Rules of Practice in Civil
Cases, on behalf of all Defendants in the above-captioned matter to seek leave to file under
seal Exhibit 3 to Defendants’ pre-motion letter filed on September 4, 2020 (the “Letter”).

        As set forth in the Letter, Defendants request an expedited pre-motion conference in
advance of seeking an injunction against Mr. Carrington to prevent him from filing additional
claims related to the subject matter of this case without leave of this Court. Defendants
attached Exhibit 3 to the Letter, an August 27, 2020 “settlement demand” from Mr. Carrington,
because it demonstrates Mr. Carrington’s latest threat to file suit, his extortive demands, and the
need for an injunction to avoid potentially imminent litigation. Exhibit 3 also includes a litany of
inflammatory allegations against Defendants and their counsel that are directly related to those
that have already been litigated and resolved pursuant to the Court’s October 11, 2019 Order,
which imposed terminating sanctions upon Plaintiff, dismissed the action with prejudice against
all Defendants, and granted Defendants leave to submit applications for attorneys’ fees and
costs against Plaintiff. Dkt. No. 147. Exhibit 3 also asserts equally incendiary allegations
concerning non-parties to this action and identifies them by name (including public figures who
are not parties to this litigation).

         Accordingly, Defendants request to file Exhibit 3 under seal. While a presumption of
public access attaches to all judicial documents, whether this presumption prevails over a
party’s request to seal requires a three part analysis: (i) whether the document is in fact a
judicial document, (ii) the strength of the presumption that attaches to the document in question,
and (iii) whether competing considerations outweigh the presumption that attaches to the
document. Olson v. Major League Baseball, No. 20-CV-632 (JSR), 2020 WL 3127313, at *2
(S.D.N.Y. June 12, 2020). Here, this analysis weighs in favor of sealing Exhibit 3.

        First, as a private settlement communication between parties, Exhibit 3 does not
constitute a “judicial document” because it is not “relevant to the performance of the judicial
function [or] useful in the judicial process.” United States v. Amodeo, 44 F.3d 141, 145 (2d Cir.
1995); see also Wolinsky v. Scholastic Inc., 900 F. Supp. 2d 332, 337 (S.D.N.Y. 2012) (“[I]n
many—if not most—cases, a settlement agreement would not qualify as a ‘judicial
document’….”).
         Case 1:18-cv-04609-KPF Document 177 Filed 09/08/20 Page 2 of 3



         Second, even if Exhibit 3 were to be deemed a “judicial document,” the confidentiality
and privacy considerations attendant with the letter outweigh the presumption of public access.
For example, courts generally consider settlement communications such as Exhibit 3 to be non-
public and sensitive. See Schoeps v. Museum of Modern Art, 603 F. Supp. 2d 673, 676
(S.D.N.Y. 2009) (granting sealing of settlement agreement and noting that “the Second Circuit
strongly endorses the confidentiality of settlement agreements in virtually all cases”); Travelers
Indem. Co. v. Excalibur Reinsurance Corp., No. 3:11-CV-1209 (CSH), 2012 WL 13029602, at
*10 (D. Conn. May 10, 2012) (finding that confidential settlement negotiations were a
“compelling reason[]” to seal documents). In addition, Exhibit 3 includes allegations of
wrongdoing that have not been filed publicly, including ones relating to non-parties to this
litigation. These privacy interests “of innocent third parties ... should weigh heavily in a court's
balancing equation” in determining whether to allow a document to be filed under seal. United
States v. Amodeo, 71 F.3d 1044, 1050 (2d Cir. 1995) (internal quotation marks and alterations
omitted); see also Nixon v. Warner Commc’ns, Inc., 435 U.S. 589, 603 (1978) (holding that
access to judicial documents should not be permitted “to gratify private spite or promote public
scandal with no corresponding assurance of public benefit”).

       We thank the Court for its attention to this matter.



       Respectfully submitted,

       SHEARMAN & STERLING LLP

       s/ Christopher LaVigne
       Stephen Fishbein
       Christopher LaVigne
       599 Lexington Avenue
       New York, New York 10022-6069
       Telephone: (212) 848-4000
       sfishbein@shearman.com
       christopher.lavigne@shearman.com

       Attorneys for Defendants ViacomCBS Inc.,
       Viacom International Inc., and
       Paramount Pictures Corporation

       RUSS AUGUST & KABAT

       s/ Stanton L. Stein
       Stanton L. Stein
       Diana A. Sanders
       12424 Wilshire Boulevard, 12th Floor
       Los Angeles, California 90025
       Telephone: (310) 826-7474
       lstein@raklaw.com
       dsanders@raklaw.com

       Attorneys for Defendants Brian Graden
       and Brian Graden Media, LLC


                                                 2
           Case 1:18-cv-04609-KPF Document 177 Filed 09/08/20 Page 3 of 3




          LOEB & LOEB LLP

          s/ Wook Hwang
          Wook Hwang
          Sarah Schacter
          345 Park Avenue
          New York, New York 10154-1895
          Telephone: (212) 407-4000
          whwang@loeb.com
          sschacter@loeb.com

          Attorneys for Defendants Brad Grey,
          Brad Grey Estate, and Brad Alan Grey Trust

   Cc via email: Plaintiff (RovierCarrington@gmail.com); Counsel G. Scott Sobel
   (GscottSobel@gmail.com)

Application GRANTED. The Clerk of Court is permitted to file under seal
Exhibit 3 to its letter at docket entry 174, viewable to the Court and
parties only.

Dated:     September 8, 2020                           SO ORDERED.
           New York, New York



                                                       HON. KATHERINE POLK FAILLA
                                                       UNITED STATES DISTRICT JUDGE




                                                3
